



Exhibit 10.2


RESTRICTED STOCK GRANT NOTICE
UNDER THE
CATALENT, INC.
2014 OMNIBUS INCENTIVE PLAN


Catalent, Inc. (the “Company”), pursuant to its 2014 Omnibus Incentive Plan, as
it may be amended from time to time (the “Plan”), hereby grants to the
Participant set forth below the number of shares of Restricted Stock (the
“Restricted Shares”) set forth below. The Restricted Shares are subject to all
of the terms and conditions as set forth herein and in the Restricted Stock
Agreement and the Plan, all of which are incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan or the Restricted Stock Agreement.
Participant:
«First» «Last»

Date of Grant:
[Date]

Number of Restricted Shares:
«No_of_Restricted_Shares », subject to adjustment as set forth in the Plan.

Vesting Schedule:
Provided the Participant has not incurred a Termination on or prior to the
Vesting Date (as defined below), 100% of the Restricted Shares will vest on the
third anniversary of the Date of Grant (the “Vesting Date”) and upon the Vesting
Date, the Forfeiture Restriction shall lapse.

Notwithstanding the foregoing, in the event of a Change in Control, to the
extent the acquiring or successor entity does not assume, continue or substitute
the Restricted Shares, the Restricted Shares, to the extent not then vested or
previously forfeited or cancelled, shall become fully vested and the Forfeiture
Restriction shall lapse.
By the Participant’s acceptance of this grant of Restricted Shares through the
Company’s online acceptance procedure, the Participant acknowledges receipt of
this Restricted Stock Grant Notice, the Restricted Stock Agreement and the Plan,
and, as an express condition to the grant of Restricted Shares hereunder, agrees
to be bound by the terms of this Restricted Stock Grant Notice, the Restricted
Stock Agreement and the Plan. The Participant’s rights under the Restricted
Stock Grant Notice and the Restricted Stock Agreement will lapse sixty (60) days
from the Date of Grant and the Restricted Shares will be forfeited and returned
to the Company for no consideration on such date if the Participant shall not
have accepted this Restricted Stock Grant Notice and the Restricted Stock
Agreement by such date.
The Restricted Stock Agreement, the Plan and Plan Prospectus are available on
Morgan Stanley’s StockPlan Connect website. Morgan Stanley is the Company’s
third-party plan administrator.

















--------------------------------------------------------------------------------





RESTRICTED STOCK AGREEMENT
UNDER THE
CATALENT, INC.
2014 OMNIBUS INCENTIVE PLAN


Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) delivered to
the Participant (as defined in the Grant Notice), and subject to the terms of
this Restricted Stock Agreement (this “Restricted Stock Agreement”) and the
Plan, Catalent, Inc. (the “Company”) and the Participant agree as follows.
1.Definitions. Whenever the following terms are used in this Restricted Stock
Agreement, they shall have the meanings set forth below. Capitalized terms not
defined in this Restricted Stock Agreement shall have the meaning set forth in
the Plan or the Grant Notice, as applicable.


(a)Employment. The term “Employment” means the Participant’s employment as an
employee of the Company or any of its Affiliates or Subsidiaries.


(b)Period of Service. The term “Period of Service” means the continuous period
of the Participant’s Employment up to the Termination Date, and also includes
any prior period of Employment separated by: (i) any break in Employment as a
result of a leave of absence authorized by the Company or by law; and (ii) any
break in Employment not authorized by the Company or by law lasting twelve (12)
months or less.


(c)Plan. The term “Plan” means the Catalent, Inc. 2014 Omnibus Incentive Plan,
as in effect from time to time.


(d)Recapitalization. The term “Recapitalization” means any of the following
transactions affecting the Company’s outstanding Common Stock as a class without
the Company’s receipt of consideration: any stock split, stock dividend,
spin-off transaction, extraordinary distribution (whether in cash, securities or
other property), recapitalization, reincorporation, combination of shares,
exchange of shares or other similar transaction affecting the Common Stock
without the Company’s receipt of consideration.


(e)Restricted Share. The term “Restricted Share” means a share of Restricted
Stock.


(f)Restrictive Covenant Violation. The term “Restrictive Covenant Violation”
means the Participant’s breach of any of the Restrictive Covenants set forth in
Section 6 of this Restricted Stock Agreement or any covenant regarding
confidentiality, competitive activity, solicitation of the Company’s or any of
its Affiliates’ or Subsidiaries’ vendors, suppliers, customers or employees or
any similar provision applicable to or agreed to by the Participant, all to the
extent permitted by law.


(g)Retirement. The term “Retirement” means a Termination (other than a
Termination when grounds existed for a Termination for Cause at the time
thereof) initiated by the Participant that occurs on or after the date on which
the sum of the Participant’s age and Period of Service (calculated in months)
equals sixty-five (65) years, so long as the Participant is at least fifty-five
(55) years old and provides at least six (6) months’ notice of his or her
intention to retire.


(h)Termination Date. The term “Termination Date” means the date upon which the
Participant incurs a Termination for any reason.


(i)Withholding Taxes. The term “Withholding Taxes” means the federal, state,
local and employment taxes required to be withheld by the Company in connection
with the issuance and vesting of the Restricted Shares (or any other property).





--------------------------------------------------------------------------------





2.Grant of Restricted Shares.


(a)Grant of Restricted Shares. Subject to the terms and conditions set forth in
this Restricted Stock Agreement, the Grant Notice and the Plan, for good and
valuable consideration, the Company hereby grants to the Participant the number
of Restricted Shares provided in the Grant Notice.


(b)Escrow; Blank Assignment. If the Restricted Shares are certificated, the
Company shall have the right to hold in escrow the certificates representing any
Restricted Shares that are subject to the Forfeiture Restriction (defined
below). Concurrently with the delivery of this Restricted Stock Agreement to the
Company, the Participant shall deliver a duly executed blank Assignment of
Common Stock (in the form attached hereto as Exhibit A) with respect to the
Restricted Shares.


(c)Rights as Stockholder. Until such time, if any, as the Restricted Shares are
forfeited pursuant to the Forfeiture Restriction, the Participant or a Permitted
Transferee of the Restricted Shares shall have all rights of a stockholder
(including voting, dividend and liquidation rights) with respect to the
Restricted Shares, subject to the restrictive provisions of this Restricted
Stock Agreement.


3.Forfeiture Restriction; Treatment on Termination.


(a)Forfeiture Restriction; Vesting. Subject to clauses (b) - (d) below, if the
Participant incurs a Termination prior to the Vesting Date (as defined in the
Grant Notice), (i) the Participant’s Restricted Shares shall cease vesting as of
the Termination Date and (ii) all unvested Restricted Shares shall be
immediately forfeited and returned to the Company for no consideration as of the
Termination Date without any further action by the Company (the “Forfeiture
Restriction”). Subject to the other clauses of this Section 3 and to compliance
with all other terms and conditions of this Restricted Stock Agreement, the
Restricted Shares shall become fully vested and the Forfeiture Restriction shall
lapse if the Participant remains an employee of the Company through the Vesting
Date. The Restricted Shares with respect to which the Forfeiture Restriction
lapses in accordance with this Section 3 shall be released from escrow (if
applicable) and delivered to the Participant, subject to collection of
applicable Withholding Taxes in accordance with Section 7.


(b)Death. If the Participant incurs a Termination due to death, the Restricted
Shares shall, to the extent not then vested or previously forfeited or
cancelled, become fully vested and the Forfeiture Restriction shall lapse.


(c)Disability/Retirement. Subject to Section 7(b), if the Participant incurs a
Termination due to Disability or Retirement, the Restricted Shares shall, to the
extent not then vested or previously forfeited or cancelled, continue to vest as
provided in the Grant Notice as if the Participant had continued Employment
through the Vesting Date, subject to the Participant’s compliance with the
restrictive covenants set forth in Section 6 and the Participant’s execution,
delivery and non-revocation of a waiver and release of claims in favor of the
Company and its Affiliates and Subsidiaries in a form prescribed by the Company
on or prior to the 60th day following the Termination Date. Upon the Vesting
Date, the Forfeiture Restriction shall lapse, subject to the conditions set
forth in this clause (c).


(d)Change in Control. In the event of a Change in Control, to the extent the
acquiring or successor entity does assume, continue or substitute the Restricted
Shares, if the Participant incurs a Termination by the Service Recipient without
Cause (other than due to death, Disability or Retirement) during the period
commencing on the date of the consummation of a Change in Control and ending on
the date that is eighteen (18) months following the consummation of such Change
in Control, the Restricted Shares shall, to the extent not then vested or
previously forfeited or cancelled, become fully vested and the Forfeiture
Restriction shall lapse.


(e)Recapitalization. Any new, substituted or additional securities or other
property (including cash paid other than as a regular cash dividend) which is by
reason of any Recapitalization distributed with respect to the Restricted Shares
shall be immediately subject to the Forfeiture Restriction, but only to the
extent the Restricted Shares are at the time covered by such Forfeiture
Restriction. Appropriate adjustments to reflect such distribution





--------------------------------------------------------------------------------





shall be made to the number and/or class of Restricted Shares subject to this
Restricted Stock Agreement and to the Forfeiture Restriction in order to reflect
the effect of any such Recapitalization upon the Company’s capital structure.


4.Transfer Restrictions.


(a)Non-Transferability. The Restricted Shares that are subject to the Forfeiture
Restriction shall not be transferable by the Participant except to Permitted
Transferees in accordance with Section 14(b) of the Plan. Whenever the word
“Participant” is used in any provision of this Restricted Stock Agreement under
circumstances where the provision should logically be construed to apply to
executors, the administrators or the person or persons to whom the Restricted
Shares may be transferred by will or by the laws of descent and distribution in
accordance with Section 14 of the Plan, the word “Participant” shall be deemed
to include such person or persons. Except as otherwise provided in this
Restricted Stock Agreement or the Plan, no assignment or transfer of the
Restricted Shares, or of the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right in this Restricted Stock Agreement or the Plan
whatsoever, but immediately upon such assignment or transfer the Restricted
Shares shall be forfeited and returned to the Company for no consideration.


(b)Transferee Obligations. Each Permitted Transferee must, as a condition
precedent to the validity of a transfer of the Restricted Shares, acknowledge in
writing to the Company that such person is bound by the provisions of this
Restricted Stock Agreement and that the transferred Restricted Shares are
subject to forfeiture to the same extent such shares would be so subject if
retained by the Participant.


(c)Restrictive Legend. The stock certificates for the Restricted Shares shall be
endorsed with, or in the event the Restricted Shares are uncertificated, the
pertinent book-entry records shall note, a restrictive legend substantially in
the form set forth in Section 9(e) of the Plan.


5.Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant Violation
occurs or the Company discovers after a Termination that grounds existed for
Cause at the time thereof, then, in addition to any other remedy available (on a
non-exclusive basis), (a) the Restricted Shares shall be forfeited and returned
to the Company for no consideration and/or (b) the Participant shall be required
to pay to the Company, within ten (10) business days of the Company’s request to
the Participant therefor, an amount equal to the aggregate after-tax proceeds
(taking into account all amounts of tax that would be recoverable upon a claim
of loss for payment of such proceeds in the year of repayment) the Participant
received upon the sale or other disposition of, or distributions in respect of,
the Restricted Shares. Any reference in this Restricted Stock Agreement to
grounds existing for a Termination for Cause shall be determined without regard
to any notice period, cure period, or other procedural delay or event required
prior to finding of or termination with, Cause. The Restricted Shares and all
proceeds thereof shall be subject to the Company’s Clawback Policy (to comply
with applicable laws or with the Company’s Corporate Governance Guidelines or
other similar requirements), as in effect from time to time, to the extent the
Participant is a director or “officer” as defined in Rule 16a-1(f) promulgated
under the Exchange Act.


6.Restrictive Covenants.


(a)Restrictive Covenants. To the extent that the Participant is a party to an
employment or similar agreement with the Company or one of its Affiliates or
Subsidiaries containing non-competition, non-solicitation, non-interference or
confidentiality restrictions (or two or more such restrictions), those
restrictions and related enforcement provisions under such agreement shall
govern and the following provisions of this Section 6 shall not apply.


(b)Competitive Activity. To the extent a Participant lives in a jurisdiction
where restrictive covenants are void as against public policy, this Section 6(b)
shall be considered deleted from and therefore not part of this Agreement.


(i)The Participant shall be deemed to have engaged in “Competitive Activity” if,
during the period commencing on the Date of Grant and ending on the date that is
12 months after the Termination Date





--------------------------------------------------------------------------------





(the “Restricted Activity Period”), the Participant, whether on the
Participant’s own behalf or on behalf of or in conjunction with any other Person
(as defined below), directly or indirectly, violates any of the following
prohibitions:


(I)    During the Restricted Activity Period, the Participant will not, whether
on the Participant’s own behalf or on behalf of or in conjunction with any
individual, person, firm, partnership, joint venture, association, corporation
or other business organization, entity or enterprise whatsoever (“Person”),
directly or indirectly, solicit or assist in soliciting in competition with the
Company or any of its Subsidiaries or Affiliates, the business of any client or
prospective client:
(1)
with whom the Participant had personal contact or dealings on behalf of the
Company or any of its Subsidiaries or Affiliates during the one-year period
preceding the Termination Date;



(2)
with whom employees reporting to the Participant have had personal contact or
dealings on behalf of the Company or any of its Subsidiaries or Affiliates
during the one-year period preceding the Termination Date; or



(3)
for whom the Participant had direct or indirect responsibility during the
one-year period preceding the Termination Date.



(II)    During the Restricted Activity Period, the Participant will not directly
or indirectly:
(1)
engage in any business that competes with the business of the Company or any of
its Subsidiaries or Affiliates, including, but not limited to, providing
formulation/dose form technologies and/or contract services to pharmaceutical,
biotechnology, over-the-counter and vitamins/minerals/supplements companies
related to pre-clinical and clinical development, formulation, analysis,
manufacturing and/or packaging and any other technology, product  or service of
the type developed, manufactured or sold by the Company or any of its
Subsidiaries or Affiliates (including, without limitation, any other business
that the Company or any of its Subsidiaries or Affiliates have plans to engage
in as of the Termination Date) in any geographical area where the Company or any
of its Subsidiaries or Affiliates conducts business (a “Competitive Business”);



(2)
enter the employ of, or render any services to, any Person (or any division or
controlled or controlling Affiliate of any Person) who or which engages in a
Competitive Business;



(3)
acquire a financial interest in, or otherwise become actively involved with, any
Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or



(4)
interfere with, or attempt to interfere with, any business relationship (whether
formed before, on or after the Date of Grant) between the Company or any of its
Subsidiaries or Affiliates and any customer, client, supplier, or investor of
the Company or any of its Subsidiaries or Affiliates.



Notwithstanding anything to the contrary in this Restricted Stock Agreement, the
Participant may, directly or indirectly own, solely as an investment, securities
of any Person engaged in any Competitive Business that are publicly traded on a
national or regional stock exchange or on the over-the-counter market if the
Participant





--------------------------------------------------------------------------------





(i) is not a controlling person of, or a member of a group that controls, such
Person and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person. Any such qualifying ownership shall not be deemed to
be engaging in Competitive Activity or a Restrictive Covenant Violation for
purposes of this Restricted Stock Agreement.
(III)    During the Restricted Activity Period, the Participant will not,
whether on the Participant’s own behalf or on behalf of or in conjunction with
any Person, directly or indirectly:
(1)
solicit or encourage any employee of the Company or any of its Subsidiaries or
Affiliates to leave such Employment; or



(2)
hire any such employee who was employed by the Company or any of its
Subsidiaries or Affiliates as of the Termination Date or who left the employment
of the Company or any of its Subsidiaries or Affiliates coincident with, or
within six (6) months prior to or after, the Termination Date; provided,
however, that this restriction shall cease to apply to any employee who has not
been employed by the Company or any of its Subsidiaries or Affiliates for at
least six (6) months.



(IV)    During the Restricted Activity Period, the Participant will not,
directly or indirectly, solicit or encourage to cease to work with the Company
or any of its Subsidiaries or Affiliates any consultant then under contract with
the Company or any of its Subsidiaries or Affiliates.
(ii)It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 6(b) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Restricted Stock Agreement is an unenforceable restriction against the
Participant, the provisions of this Restricted Stock Agreement shall not be
rendered void but shall be deemed amended to apply as to such maximum time and
territory and to such maximum extent as such court may judicially determine or
indicate to be enforceable. Alternatively, if any court of competent
jurisdiction finds that any restriction contained in this Restricted Stock
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained in this Section 6(b).


(c)Confidentiality


(i)The Participant will not at any time (whether during or after the
Participant’s Employment) (x) retain or use for the benefit, purposes or account
of the Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
and its Affiliates and Subsidiaries (other than its professional advisors who
are bound by confidentiality obligations), any non-public, proprietary or
confidential information --including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals -- concerning the past, current or future business,
activities and operations of the Company, its Subsidiaries or Affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.


(ii)Notwithstanding anything to the contrary in Section 6(c)(i), “Confidential
Information” shall not include any information that (w) is or becomes generally
available to the public other than as a result of a breach of this Section 6(c);
(x) is already known by the recipient of the disclosed information at the time
of disclosure as evidenced by the recipient’s written records, (y) becomes
available to the recipient of the disclosed information on a non-confidential
basis from a source that is entitled to disclose it on a non-confidential basis,





--------------------------------------------------------------------------------





or (z) was or is independently developed by or for the recipient of the
information without reference to Confidential Information, as evidenced by the
recipient’s written records.


(iii)Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial or tax
advisors or lender, each of whom the Participant agrees to instruct not to
disclose, the existence or contents of this Restricted Stock Agreement (unless
this Restricted Stock Agreement shall be publicly available as a result of a
regulatory filing made by the Company or one of its Affiliates or Subsidiaries);
provided, that the Participant may disclose to any prospective future employer
the provisions of Section 6 of this Restricted Stock Agreement provided such
future employer agrees to maintain the confidentiality of such terms.


(iv)Upon Termination, the Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its Subsidiaries or Affiliates; (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in the Participant’s possession or control (including
any of the foregoing stored or located in the Participant’s office, home, laptop
or other computer, whether or not Company property) that contain Confidential
Information or otherwise relate to the business of the Company or one of its
Affiliates or Subsidiaries, except that the Participant may retain only those
portions of any personal notes, notebooks and diaries that do not contain any
Confidential Information; and (z) notify and fully cooperate with the Company
regarding the delivery or destruction of any other Confidential Information of
which the Participant is or becomes aware.


(d)Equitable Relief. Notwithstanding the remedies set forth in Section 5 above
and notwithstanding any other remedy that would otherwise be available to the
Company at law or in equity, the Company and the Participant agree and
acknowledge that if an actual or threatened Restrictive Covenant Violation
occurs, the Company will be entitled to an injunction and/or other equitable
relief restraining the Participant from the Restrictive Covenant Violation
without the necessity of posting a bond or proving actual damages.


(e)Permitted Conduct. Nothing in this Restricted Stock Agreement, including
clause (c) (Confidentiality), restricts or prohibits the Participant from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a
governmental agency or entity, including without limitation the U.S. Equal
Employment Opportunity Commission, the Department of Labor, the National Labor
Relations Board, the U.S. Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. This Restricted
Stock Agreement does not limit the Participant’s right to receive an award from
any Regulator that provides awards for providing information relating to a
potential violation of law. The Participant does not need the prior
authorization of the Company to engage in conduct protected by this clause, and
the Participant does not need to notify the Company that the Participant has
engaged in such conduct. Please take notice that federal law provides criminal
and civil immunity to federal and state claims for trade secret misappropriation
to an individual who discloses a trade secret to the individual’s attorney, a
court, or a governmental official in certain, confidential circumstances that
are set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the
reporting or investigation of a suspected violation of the law, or in connection
with a lawsuit for retaliation for reporting a suspected violation of the law.


7.Withholding of Taxes. The Company shall have the right to require the
Participant to pay to the Company the amount of any Withholding Taxes in respect
of the Restricted Shares or to take whatever action it deems necessary to
protect the interests of the Company in respect of such Withholding Tax
liabilities, in accordance with this Section 7.







--------------------------------------------------------------------------------





(a)The Participant may elect to satisfy all or a portion of the obligation set
forth in this Section 7 for Withholding Taxes in one or more of the following
forms:


(i)in cash or check made payable to the Company;


(ii)by requesting that the Company withhold from the Restricted Shares otherwise
deliverable to the Participant (in accordance with Section 3) or otherwise cause
the Company to record the forfeiture of a number of whole shares having a Fair
Market Value as of the date on which such obligation for Withholding Taxes
arises, not in excess of the amount of such Withholding Taxes determined by
using the applicable minimum statutory withholding rates, or such other amount
or rate determined by the Company in its reasonable discretion (the “Share
Withholding Method”); or


(iii)subject to compliance with applicable law and the Company’s Securities
Trading Policy as then in effect, from proceeds of a same-day or next-day sale
of a portion of the Restricted Shares effected by the Company’s designated
broker.


(b)In the absence of a full satisfaction of the obligation set forth in this
Section 7 within five (5) days of the date when the Forfeiture Restriction shall
have lapsed, or such earlier date, if any, when the Company shall be required to
have satisfied its obligation under applicable law with respect to Withholding
Taxes, the Participant’s acceptance of the Restricted Shares and this Restricted
Stock Agreement shall constitute the Participant’s authorization to the
Company’s designated broker to effect the sale contemplated by Section 7(a)(iii)
in accordance with this Section 7(b).


(c)Notwithstanding anything to the contrary in this Restricted Stock Agreement,
if the Restricted Shares are taxable to the Participant at a date earlier than
the Vesting Date as a result of the Participant’s Disability or Retirement
eligibility and the Restricted Shares shall not have previously been forfeited
in accordance with the terms and conditions of this Restricted Stock Agreement,
then the Company shall accelerate the vesting of the Restricted Shares, and the
Forfeiture Restriction shall lapse, with respect only to the number of
Restricted Shares having a Fair Market Value sufficient, but not in excess of
the amount needed, to satisfy the Withholding Taxes determined by using the
applicable minimum statutory withholding rates, or such other amount or rate
determined by the Company in its reasonable discretion. The remainder of the
Restricted Shares shall continue to vest and be subject to the Forfeiture
Restriction in accordance with the terms and conditions of this Restricted Stock
Agreement.


8.Notice. Every notice or other communication relating to this Restricted Stock
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by it in a notice mailed or delivered to
the other party as provided in this Restricted Stock Agreement; provided that,
unless and until some other address is so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of the Company’s
General Counsel, and all notices or communications by the Company to the
Participant may be given to the Participant personally or may be mailed to the
Participant at the Participant’s last known address, as reflected in the
Company’s records. Notwithstanding the above, all notices and communications
between the Participant and any third-party plan administrator shall be mailed,
delivered, transmitted or sent in accordance with the procedures established by
such third-party plan administrator and communicated to the Participant from
time to time.


9.No Right to Continued Employment. Neither the Plan nor this Restricted Stock
Agreement nor the granting of the Restricted Shares that are the subject of this
Restricted Stock Agreement shall be construed as giving the Participant the
right to be retained in the employ of, or in any consulting relationship to, the
Company or any of its Affiliates or Subsidiaries. Further, the Company, or, if
different, the Service Recipient, may at any time dismiss the Participant or
discontinue any consulting relationship, free from any liability or any claim
under the Plan or this Restricted Stock Agreement, except as otherwise expressly
provided in this Restricted Stock Agreement.







--------------------------------------------------------------------------------





10.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, including but not limited to any advice relating to the
application of Code Section 83 to the Restricted Shares or compliance with the
requirements of Section 16 of the Securities Exchange Act of 1934, as amended,
nor is the Company making any recommendation regarding the Participant’s
participation in the Plan, or the Participant’s acquisition or sale of the
underlying shares of Common Stock. The Participant is hereby advised to consult
with the Participant’s own personal tax, legal and financial advisors regarding
the Participant’s participation in the Plan before taking any action related to
the Plan.


11.Data Privacy. The Participant hereby explicitly and without reservation
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Restricted Stock Agreement
and any other Restricted Stock grant materials by and among, as applicable, the
Service Recipient, the Company and its other Affiliates or Subsidiaries for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.


The Participant understands that the Company and the Service Recipient may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address, email address and telephone number,
date of birth, social insurance number, passport or other identification number,
salary, nationality, job title, any shares of Common Stock or directorships held
in the Company, details of all Restricted Shares or any other entitlement to
shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney LLC, or such other stock plan service provider as may be selected
by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that the Participant may request a list with the
names and addresses of any potential recipient of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company, Morgan Stanley Smith Barney LLC and any other possible recipient
that may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendment to Data or refuse or withdraw the consents
in this Section 11, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing on a purely voluntary basis the
consents described in this Restricted Stock Agreement. If the Participant does
not consent, or if the Participant later seeks to revoke the Participant’s
consent, the Participant’s Employment and career with the Service Recipient will
not be adversely affected; the only adverse consequence of refusing or
withdrawing the Participant’s consent is that the Company would not be able to
grant Restricted Shares or other equity awards to the Participant or administer
or maintain such awards. Therefore, the Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.
12.Binding Effect. This Restricted Stock Agreement shall be binding upon the
heirs, executors, administrators, successors and, to the extent permitted,
assigns or other Permitted Transferees of the parties to this Restricted Stock
Agreement.


13.Waiver and Amendments. Subject to Section 13(b) of the Plan, the Committee
may waive any condition or right under, amend any term of, or alter, suspend,
discontinue, cancel or terminate, this Restricted Stock





--------------------------------------------------------------------------------





Agreement, prospectively or retroactively (including after the Participant’s
Termination); provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Participant under this Restricted Stock Agreement shall
not to that extent be effective without the consent of the Participant. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrence or transaction
under this Restricted Stock Agreement unless such waiver specifically states
that it is to be construed as a continuing waiver.


14.Governing Law; Venue. This Restricted Stock Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to its principles of conflicts of law. For purposes of litigating any dispute
that arises under this grant or this Restricted Stock Agreement, the parties
hereby submit to and consent to the jurisdiction of federal and state courts
located in Somerset County, New Jersey, and hereby waive any objection to
proceeding in such jurisdiction, including any objection regarding an
inconvenient forum.


15.Plan. The terms and conditions of the Plan are incorporated in this
Restricted Stock Agreement by reference. In the event of a conflict or
inconsistency between the terms and conditions of the Plan and the terms and
conditions of this Restricted Stock Agreement, the Plan shall govern and
control.


16.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any document related to current or future participation in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


17.Imposition of Other Requirements. The Company reserves the right to impose
any other requirements on the Participant’s participation in the Plan, on the
Restricted Shares and on any shares of Common Stock acquired under the Plan, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreement or undertaking that may be necessary to accomplish the foregoing.


18.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that he or she may be subject to insider trading restrictions and/or market
abuse laws of one or more countries, that may affect his or her ability to
acquire or sell shares of Common Stock under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by applicable laws). Any restrictions under these laws or regulations
are separate from and in addition to any restrictions that may be imposed under
any applicable Company securities trading policy. The Participant is responsible
for ensuring compliance with any applicable restriction and is advised to
consult his or her personal legal advisor on this matter.


19.Entire Agreement; Miscellaneous. This Restricted Stock Agreement, the Grant
Notice and the Plan constitute the entire understanding between the Participant
and the Company regarding the Restricted Shares. This Restricted Stock
Agreement, the Grant Notice and the Plan supersede any prior agreements,
commitments or negotiations concerning the Restricted Shares. The headings used
in this Restricted Stock Agreement are for convenience only and shall not affect
its interpretation.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Restricted Stock Agreement on
the respective dates indicated below.
 
CATALENT, INC.




By:
Name:
Title:
Date:


 


PARTICIPANT NAME:


Address:


Personal Email Address:
Date:








--------------------------------------------------------------------------------





SPOUSAL ACKNOWLEDGMENT
The undersigned spouse of the Participant has read and hereby approves the
foregoing Restricted Stock Agreement. In consideration of the Company’s granting
the Participant the right to acquire the Restricted Shares in accordance with
the terms of such Restricted Stock Agreement, the undersigned hereby agrees to
be irrevocably bound by all the terms of such Restricted Stock Agreement,
including (without limitation) the Forfeiture Restriction pursuant to which any
Restricted Shares in which the Participant is not vested at the time of his or
her Termination will be forfeited.




 


SPOUSE NAME:


Address:


Date:









        




        






















        





--------------------------------------------------------------------------------





EXHIBIT A


ASSIGNMENT OF COMMON STOCK
FOR VALUE RECEIVED ___________________ hereby sell(s), assign(s) and transfer(s)
unto Catalent, Inc. (the “Company”), _______________ (_________) shares of the
Common Stock of the Company standing in his or her name on the books of the
Company [and represented by Certificate No. ________________ herewith]1 and
do(es) hereby irrevocably constitute and appoint _____________________ Attorney
to transfer the said stock on the books of the Company with full power of
substitution in the premises.
Dated: ____________________
Signature ____________________
    














Instruction: Please do not fill in any blanks other than the signature line.
Please sign exactly as you would like your name to appear on the issued stock
certificate. The purpose of this assignment is to enable the Company to enforce
the Forfeiture Restriction without requiring additional signatures on the part
of the Participant.


1 Delete if uncertificated.



